Citation Nr: 0926330	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for systemic lupus 
erythematous (lupus or SLE), to include pericarditis claimed 
as inflammation of the heart.

3.  Entitlement to an evaluation in excess of 10 percent for 
costochondritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from January 1982 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.  The Board notes 
that during the pendency of the appeal, the RO granted an 
increased, 10 percent evaluation for costochondritis, 
effective from the August 11, 2003 date of receipt of the 
claim for increase.  The Veteran has indicated a desire to 
continue her appeal.

The Veteran offered personal testimony at a December 2008 
hearing held before the undersigned Veterans Law Judge at the 
Board's Washington, DC, offices.  A transcript of the hearing 
is associated with the claims file.  At that hearing, the 
Veteran and her representative indicated (and the Board now 
agrees) that the claim for entitlement to service connection 
for a heart condition is actually part and parcel of the 
claim for service connection for SLE.  These issues have been 
recharacterized to reflect this.

At the December 2008 hearing the Veteran submitted a copy of 
the report of a private psychological examination, in which 
the examiner diagnosed several mental health disorders and 
related such to service either directly or on a secondary 
basis.  The Veteran stated that she had not yet determined 
whether or not she wished to file a claim for service 
connection for a psychiatric disorder.  Therefore, no claim 
is referred to the RO for consideration at this time.

The issue involving the evaluation of a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rheumatoid arthritis is not diagnosed.

2.  Lupus, to include pericarditis, was not first manifested 
in service or within the first post-service year; the 
preponderance of the competent evidence is against a finding 
that lupus is related to active military service.

3.  Costochondritis is manifested by ongoing tenderness and 
episodic flare-ups of left ribcage pain, causing limited or 
difficult mobility.


CONCLUSIONS OF LAW

1.  The criteria for service connection of rheumatoid 
arthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection of systemic lupus 
erythematous (lupus or SLE), to include pericarditis claimed 
as inflammation of the heart, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for costochondritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic 
Codes 5003, 5022, and 5297 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice has been provided to the 
Veteran is connection with all of her claims.  January 2004 
correspondence informed the Veteran of the elements of claims 
for service connection, described the evidence and 
information needed to substantiate the claims, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  A June 2005 letter addressed the claims for 
increased evaluation in the same manner, by notifying the 
Veteran of the elements, evidence, and respective 
responsibilities of her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO supplemented this basic notice to the 
Veteran in March 2006 and May 2008  letters.  The former 
described VA policies and practices in assigning effective 
dates and disability evaluations, while the latter addressed 
the specific criteria applicable to the Veteran's claim for 
increased evaluations, particularly of the knees.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The Board finds that the notice provided the Veteran is 
sufficient to afford her a meaningful opportunity to 
participate in the adjudication of her claims.  She has 
demonstrated her understanding of the applicable laws and 
regulations in her submissions of argument and evidence, and 
in particular at the December 2008 personal hearing.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained the Veteran's complete service treatment 
records, as well as VA treatment records from January 2004 to 
May 2008 and radiology reports from 1995 to 1999.  The 
Veteran has submitted, or VA has obtained on her behalf, 
private treatment from all providers she has identified, 
including TARA, BJSC, CHC, and NRPC.  VA examinations were 
conducted in April 2004, November 2005, and December 2006, 
and sufficient findings, opinions, and rationales are 
provided to permit decision on the Veteran's claims without 
further examination.  As was noted above, the Veteran 
testified at a December 2008 hearing before the undersigned.  
Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Lupus is a listed chronic disease subject to the 
presumption, as is arthritis, generally.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Rheumatoid Arthritis

Service connection for rheumatoid arthritis must be denied, 
as the record reflects that this disease has never been 
diagnosed.  A review of service medical records reveals no 
diagnosis of the condition during service.  Post-service 
records similarly show no diagnosis of rheumatoid arthritis.

In April 2001, upon complaints of increased body pains, a 
history of anemia, and current cardiac complaints, the 
Veteran was referred for blood work by her private doctor.  
These showed a positive ANA test, a significant sign of 
lupus.  She was referred to TARA (a specialist practice) for 
further testing by a rheumatologist. Her rheumatoid factor 
(RF) was normal during a "rheumatic review of systems."  
After noting subjective complaints of arthritis of the hands 
(not confirmed by x-ray), pericarditis, and low white blood 
cell counts, SLE was formally diagnosed in July 2001.  The 
doctor did not diagnose rheumatoid arthritis, and has not 
done so in records through June 2006.

In April 2004, the Veteran underwent a VA examination.  The 
complete claims file was reviewed in conjunction with the 
examination.  Lupus with rheumatic manifestations and 
residuals was diagnosed.  The examiner explicitly stated that 
the Veteran "does not have rheumatoid arthritis."  He 
opined that she had confused statements about rheumatic 
manifestations with a diagnosis of rheumatoid arthritis.  

A review of VA treatment records, from January 2004 to May 
2008, reveals no formal diagnosis of rheumatoid arthritis at 
any time.  One VA nurse practitioner does list the disease 
among those on the Veteran's diagnostic history, but this 
appears to be based on her subjective reports and not upon 
objective testing or symptomatology.  No explanation or 
rationale is provided for the listing.  Further, doctors note 
repeated blood tests showing a negative RF, and no doctor 
diagnoses or endorses a diagnosis of the disease.  The 
diagnosis was in fact dropped from the VA computerized 
problem list after 2006.

At her December 2008 hearing, the Veteran did not indicate 
any specific evidence of diagnosis of rheumatoid arthritis.  
She did report that her rheumatoid arthritis complaints may 
be merely a symptom of her lupus.

The Board must deny the claim for service connection for 
rheumatoid arthritis\.  Service connection cannot be awarded 
in the complete absence of a disability, and here the 
competent medical evidence is quite clear that a diagnosis of 
rheumatoid arthritis is not warranted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Both VA and private doctors, 
while acknowledging the Veteran's orthopedic complaints, 
attribute her pains to lupus or to specific joint injuries, 
such as to the knee.  While the Veteran has expressed her 
opinion and interpretation of the medical evidence of record, 
as a lay person without specialized medical knowledge or 
training, she is not competent to offer opinions on diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The claim must be denied.

Systemic Lupus Erythematous, to include Pericarditis

A review of service treatment records shows no diagnosis of 
lupus on active duty.  In February 1985, a blood test showed 
a negative ANA test, the principal screening mechanism for 
lupus.  Service treatment records show that the Veteran had 
been complaining of various aches and pains, and shin splints 
were diagnosed and treated.  The Veteran had reported pain of 
the ankles, knees, and hips.  These complaints ceased 
following treatment for allergies.  The Veteran was seen 
following various acute injuries of the knees and ankles.  In 
November 1986, the Veteran complained of chest pain.  She 
stated that her chest wall had hurt for about four weeks.  
The pain was complicated by an upper respiratory infection, 
as that caused a cough.  By January 1987, the Veteran 
complained of intermittent left sternum pain which had been 
present for about a year.  A sternocostal syndrome was first 
diagnosed in March 1987, and was attributed to tension in the 
neck and upper back.  She was given various stretching 
exercises and medication.  Records indicate improvement, as 
there was no further treatment until October 1988.  At that 
time, the Veteran stated that she had been fine over the past 
year, but now had a recurrence of pain along the left side of 
the sternum.  She had forgotten her exercises.  These were 
retaught and medication renewed.  She associated her pain 
with hunching over her desk for long stretches of time.  Upon 
separation examination in December 1991, intermittent chest 
and upper back pain were noted.  The Veteran was in physical 
therapy and on medication.  No military doctor ever diagnosed 
lupus.

Post service medical records reveal no treatment for or 
complaints of generalized musculoskeletal problems for years 
after service.  In March 1994, at a general VA examination, 
the Veteran's complaints were restricted to "rare pain" in 
her left rib cage, and recurrent right knee pain from an old 
meniscal injury.  She did have headaches, related by the 
examiner to allergies, migraines, and muscle contractions.  
No systemic condition was diagnosed.

Private treatment record showed complaints of low back pain 
in November 1991, but only over the past four or five days.  
The treating doctor indicated that complaints may be related 
to the Veteran's excess weight.  In April 2001, the Veteran 
was referred for examination by a rheumatologist following a 
positive ANA test.  She informed the doctor of her history of 
costochondritis, and stated that in February 2001, she had 
experienced an increase in pain of her left chest, her back, 
and her arms.  Her hands and wrist were swollen and painful.  
Lupus was formally diagnosed in July 2001.

In August 2001, Dr. WC, the rheumatologist at TARA, stated 
that the in-service diagnosis of costochondritis and anemia 
was "interesting."  The doctor and Veteran discussed the 
possibility that lupus was developing at that time.  The 
Veteran pursued this in January 2004.  Dr. WC stated that it 
was "possible" that chest inflammation can be a presenting 
symptom of lupus.  Other signs and symptoms could then be 
identified to make a diagnosis, even in the absence of 
current manifestations such as pericarditis.  He did not 
state that the in-service costochondritis and current SLE 
were related in this case.  "I myself do not know if one 
could clearly sort out in a retrospective way the [diagnosis] 
of lupus vs. costochondritis from records."

In April 2004, a VA examination was conducted.  The examiner 
had the opportunity to review the claims file in its entirety 
in conjunction with the examination.  He diagnosed current 
SLE.  The doctor also opined that it would require 
"unfounded speculation" to relate current lupus with in-
service problems.  ANA and RF tests in service were negative 
in 1985, and later chest x-rays showed no pericardial or 
pleural effusions.  

At May 2006 VA treatment appointment, the Veteran complained 
of left shoulder blade and midback pain which she described 
as "costochondritis."  The VA doctor reassured her that the 
complaints of "costochondritis" were related to SLE.

At the December 2008 hearing, the Veteran expressed her 
conviction that her in-service costochondritis was the first 
manifestation of lupus.  She also stated that no doctor she 
had consulted was willing to sign an opinion to that effect.

The Board must find, based on the evidence of record, that 
service connection for lupus is not warranted.  Lupus and 
costochondritis are two separate and distinct conditions.  As 
the VA examiner observed, targeted testing for lupus in 
service was negative.  The Veteran's private rheumatologist, 
Dr. WC, was unable to relate the two conditions, and was 
unsure that any competent opinion relating them could be 
offered based on medical records.  The Board further notes 
that the etiology of costochondritis was established in 
service as related to muscle tension in the neck and upper 
back from work positioning at her desk.  The Veteran's lay 
opinion on a relationship between lupus and costochondritis 
is noted, but cannot be ascribed any weight.  A layperson 
such as the Veteran is not competent to offer an opinion on a 
matter requiring specialized medical knowledge or training.  
Espiritu, supra.  In the absence of any supporting, competent 
medical evidence relating lupus to service, the claim for 
service connection must be denied on a direct basis.

The Board has also considered entitlement to service 
connection on a presumptive basis, as SLE is a listed chronic 
disease.  38 C.F.R. § 3.309(a).  Unfortunately, in order for 
presumptive service connection to be found, the disease must 
have been first manifested to a compensable degree within the 
first post service year.  38 C.F.R. § 3.307(a)(3).  In this 
case, costochondritis is not shown to be related to lupus, 
and the first evidence of SLE is shown in February 2001, 
almost 10 years after separation from service.  Presumptive 
service connection cannot be granted.

Evaluation of Costochondritis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here, as the reported symptomatology is 
consistent over the course of the appellate period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Here, the RO has elected to evaluate the Veteran's 
costochondritis under the criteria for removal of the ribs, 
under Diagnostic Code 5297.  This Code provides that a 10 
percent evaluation is assigned for removal of one rib or 
resection of two ribs without regeneration.  Removal of two 
ribs is rated 20 percent disabling, of three or four ribs is 
30 percent disabling, of five or six ribs is 40 percent 
disabling.  A 50 percent evaluation is assigned for removal 
of more than six ribs.  Note (1) to this section states that 
a rating for rib resection or removal is not to be applied 
alongside ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.  Note (2) 
qualifies this restriction.  Rib resection is treated as 
removal in a thoracoplasty "performed for collapse therapy 
or to accomplish obliteration of space and will be combined 
with the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis."  As costochondritis is not a listed 
disease or disability in the Rating Schedule, an analogous 
Code was selected based upon function, location, and symptoms 
of the service connected disability.  38 C.F.R. § 4.20.

A January 2004 note from Dr. WC states that the chest pains 
last all day, but cause no shortness of breath.  It was noted 
that there was no relation between the pains and lying down 
or exercise.  In April 2004, the Veteran stated to a VA 
examiner that her chest pain had not interfered with her 
ability to work, nor with her breathing.  At a November 2005 
VA examination, the Veteran reported that she has two to 
three flares of chest pain a year, and most recently missed 
two days of work as a result.  She reported stiffness of the 
left arm and chest.  She reiterated these complaints to Dr. 
WC in June 2006.  At her December 2006 VA examination, she 
reported chest pain daily, with radiation to the left 
shoulder.  Sitting at a desk aggravated her pain, and she 
missed work once a month due to pain.  Subsequent VA 
treatment records, through May 2008, reveal no further 
complaints of current chest wall pain.  

At her December 2008 hearing, the Veteran complained of 
stiffness and "locking up" of her upper body.  Pain 
increased with her work load; the more she sits at her desk, 
the worse and more frequent flare-ups are.  Pain was in the 
chest, shoulders, upper back, and neck.  She has not missed 
work, but sometimes has to work from home.  

The Board finds that no increased evaluation is warranted 
here.  The Veteran has had no ribs removed or resected.  She 
does experience intermittent pain of the left ribs, along the 
sternum.  Additional pain she describes, of the shoulders, 
back, and neck, is associated by VA and private doctors with 
the separate disease of lupus.  The Veteran considers them 
related, and hence in describing her functional impairment, 
has mixed her symptoms together.  A careful reading of the 
private and VA medical opinions and findings, however, makes 
clear that costochondritis has caused little to no functional 
impairment.  It is not associated with exertion or 
positioning at this time.  It causes no shortness of breath.  
It is true that muscle tension in the neck and upper back may 
play a role in the flare-ups, as is described in service 
treatment records, but doctors have stated that such symptoms 
have little to no functional impact.  The disability picture 
is not considered to approach the functional equivalent of 
the removal or resection of more than two ribs.  No increased 
schedular evaluation is warranted.

The Board has also considered assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, as the Veteran's disability is evaluated under a Code 
selected by analogy, and the symptoms complained of by the 
veteran and reported by medical care providers are not 
strictly reflected in the criteria under that Code, the Board 
finds the schedule to be inadequate in this case.  The Board 
does not, however, find factors such as marked interference 
with employment and frequent periods of hospitalization as is 
called for in the regulations.  The evidence of record shows 
little to no functional impairment; the Veteran continues to 
perform her work duties, as well as being active in her 
personal life.  She has never required hospitalization for 
her rib disability.  No referral to the Director of 
Compensation and Pension service is warranted.


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for systemic lupus erythematous, to 
include pericarditis, is denied.

An evaluation in excess of 10 percent for costochondritis is 
denied.


REMAND

Disability due to the Veteran's right knee disorder is 
currently evaluated as 10 percent disabling, based on 
continued symptoms following a meniscectomy.  The Veteran 
underwent additional surgery in April 2006, during the course 
of this appeal.  While she was examined in December 2006, 
subsequent to the surgery, almost three years has passed 
since the disability was afforded a full and complete 
examination.

The Veteran's testimony and VA treatment records reflect 
ongoing right knee problems.  She describes a somewhat 
worsened level of functional impairment due to locking, pain, 
and stiffness.  She has a knee brace and a cane, and reports 
she is in ongoing physical therapy for the joint disability.  
VA records show intermittent complaints of pain and 
functional limitation.  These reports do not include the full 
range of tests and findings required for evaluation under all 
potentially applicable criteria.  As was discussed at the 
December 2008 hearing, a knee disability is potentially 
ratable for limitation of flexion, limitation of extension, 
and/or instability.  A current medical examination is 
required to ensure a proper and complete evaluation of the 
service connected right knee is accomplished.

Remand is required to obtain updated private and VA treatment 
records, and for a VA examination of the right knee joint.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to supply properly 
executed releases for all private health 
care providers treating her for a right 
knee disability.  Specifically noted in 
this regard are any records from the 
Veteran's physical therapy provider.  
After obtaining the proper releases, the 
RO should take appropriate steps to obtain 
updated treatment records.

2.  Associate with the claims file updated 
VA treatment records from VAMC Durham and 
all associated clinics, as well as any 
other VA facility identified in the record 
or by the Veteran.  

3.  Schedule the Veteran for a VA joints 
examination.  The examiner should describe 
all current disability of the right knee, 
to include measurements of range of motion 
and stability testing.  All indicated 
tests and X-rays should be performed.  The 
examiner should be provided the veteran's 
claims file for review in conjunction with 
the examination.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


